DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered. By this amendment, claim 1 is amended, claim 39 is added, and claims 1 and 39 are now pending in the application.
Claim Objections
Claims 1 and 39 are objected to because of the following informalities:  claim 1 refers to a “simulation lead” in line 23 and claim 39 refers to a “simulation lead” in line 18. It is believed that both of these recitations should be do a “stimulation lead”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the tissue" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “wherein selectively imparting a particular bend angle on the bent distal tip causes the stimulation lead to travel in an arcuate path of travel, and further wherein 
Claim 39 recites the limitation "the tissue" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation “wherein selectively imparting a particular bend angle on the bent distal tip causes the stimulation lead to travel in an arcuate path of travel, and further wherein selectively imparting a greater bend angle on the simulation lead results in the stimulation lead traveling in a tighter arcuate path, while imparting a lesser bend angle results in the stimulation lead traveling in a broader arcuate path” in lines 16-20. The claim previously recites that the bent distal tip has “a chosen bend angle Ø” and, it is thus unclear if the recitation of lines 16-20 is suggesting that the tip be further bent or if this recitation is intending to narrow the limitation about the chosen bend angle.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 39, as best understood, are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Worley (U.S. 2007/0066878, previously cited), herein Worley.  Worley discloses an electrical stimulation device comprising: a lead extension 14; a stimulation lead having a proximal end and a distal end, said proximal end connected to said lead extension, and said stimulation lead having an elongate, tubular body, a smooth outer surface of a substantially constant cross-section, said body further having a shape including a uniform curve 15 extending continuously along a length of said stimulation lead between said proximal and distal ends, said .

    PNG
    media_image1.png
    720
    644
    media_image1.png
    Greyscale


Claims 1 and 39, as best understood, are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tadlock (U.S. 2004/0243206, previously cited), herein Tadlock.  Tadlock discloses an electrical stimulation device comprising: a lead extension (see re-produced Figure 21B below); a stimulation lead having a proximal end and a distal end, said proximal end connected to said lead extension, and said stimulation lead having an elongate, tubular body, a smooth outer surface of a substantially constant cross-section, said body further having a shape including a uniform curve extending continuously along a length of said stimulation lead between said proximal and distal ends, said distal end of said stimulation lead including (i) a bent distal tip .

    PNG
    media_image2.png
    471
    271
    media_image2.png
    Greyscale


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 39 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. Regarding the rejection of claim 1 as being unpatentable over Worley, the Applicant argues that Worley fails to disclose selectively imparting a particular bend angle on a distal tip of a stimulation lead to achieve either a tighter or broader arcuate path of travel. The Applicant argues that because of the shape of the device in Worley, “it is not possible for it to function during use to achieve the claimed tighter or broader arcuate path of travel.” The Examiner respectfully submits that, as discussed above, the recitation directed to achieving a tighter or broader arcuate path of travel is unclear as it is written as a method step rather than further defining the device and, further, fails to further define the structure of the claimed device over that of the prior art. For at least these reasons, the rejection stands.
Regarding the rejection of claim 1 as being unpatentable over Tadlock, the Applicant argues that because Tadlock teaches a stimulation lead with a spiral shape in which the distal end of the lead is within the spiral, there is no conceivable functioning of this stimulation lead that can achieve the claimed tighter or broader arcuate path of travel based on selective bending of the distal end. The Examiner respectfully submits that, as discussed above, the recitation directed to achieving a tighter or broader arcuate path of travel is unclear as it is written as a method step rather than further defining the device and, further, fails to further define the structure of the claimed device over that of the prior art. For at least these reasons, the rejection stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792